Order entered February 27, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-00619-CV
                                  No. 05-13-00620-CV

                    LUIS A. AND LINDA A. SANTIAGO, Appellants

                                           V.

    NOVASTAR MORTGAGE, INC., THE BANK OF NEW YORK MELLON, AND
                  SURBABAN TITLE, LLC, Appellees

                    LUIS A. AND LINDA A. SANTIAGO, Appellants

                                           V.

                  MACKIE WOLF ZIENTZ & MANN, P.C., Appellee


                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-02073-2011

                                        ORDER
      Before the Court is appellee The Bank of New York Mellon’s February 25, 2014 request

to submit this case on April 29, 2014 with cause number 05-13-00620-CV, Santiago v. Mackie

Wolf Zientz & Mann, P.C. pursuant to our September 13, 2014 order in cause number 05-13-

00620-CV. In that order, the Court denied appellee’s motion to abate cause number 05-13-

00620-CV, but stated the Court would submit cause numbers 05-13-00619-CV and 05-13-
00620-CV on the same date before the same panel. We GRANT appellee’s motion to the extent

that we REMOVE cause number 05-13-00620-CV, Santiago v. Mackie Wolf Zientz & Mann,

P.C. from submission on April 29, 2014 at 1:00 p.m. Both cause numbers 05-13-00619-CV and

05-13-00620-CV will be submitted on the same date before the same panel before the end of the

term.

        We DIRECT the Clerk of the Court to identify these two cases as companion cases on

the case management system.


                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE